Citation Nr: 0721365	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-25 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.

The veteran presented testimony before the Board in March 
2007.  The transcript has been obtained and associated with 
the claims folder.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral hearing loss was not incurred during the 
veteran's period of active duty service nor within the year 
following separation from separation from said service.

3.  Tinnitus was not incurred during the veteran's period of 
active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a December 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claims.  A letter advising the veteran of the 
evidence needed to establish a disability rating and 
effective date was issued in March 2006.   The case was last 
readjudicated in October 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, lay statements, and VA examination 
reports.  

The Board notes the veteran submitted a statement from Dr. 
TJF after the November 2006 supplemental statement of the 
case (SSOC) was issued.  The veteran submitted a waiver of 
initial RO consideration of the newly submitted evidence.  
Thus, a remand for preparation of an SSOC is not necessary.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those made at the March 2007 Travel Board hearing; 
the veteran's service medical records; post-service VA and 
private treatment records; VA examination reports; and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

The veteran contends that he is entitled to service 
connection for hearing loss and tinnitus.  Specifically, he 
contends that he was exposed to loud noise from gunfire and 
grenade explosions without ear protection while aboard the 
USS Tutuila ARG4.  He submitted lay statements supporting his 
reported noise exposure.

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for hearing 
loss and tinnitus is not warranted.  In this regard, the 
veteran's service medical records are wholly devoid of 
complaints, treatments, or diagnoses of hearing loss or 
tinnitus.  The veteran's January 1969 enlistment examination 
contained pure tone thresholds in both ears of 15 decibels or 
less at 500 to 4000 Hertz.  There were no audiological 
evaluations performed upon separation examination in October 
1970.  However, the veteran scored 15/15 on the whispered 
voice test.  The veteran was honorably discharge from service 
in October 1970.

Post service, the first complaints of tinnitus are contained 
in VA outpatient treatment records dated in June 2003.  The 
first complaints of bilateral hearing loss are contained in 
VA outpatient treatment records dated in July 2003.  At that 
time, the veteran reported a gradual loss of hearing and 
tinnitus beginning in approximately 1993.  In August 2003, 
the veteran had a small perforation to the inferior aspect of 
the right tympanic membrane.  He had bilateral otitis media.  
No nexus opinion was provided.   

Upon VA examination in April 2004, the veteran complained of 
bilateral hearing loss and tinnitus beginning while in 
service.  He relayed a history of military noise exposure.  
He denied any post-service noise exposure.  The examiner 
reviewed the claims folder and noted an inconsistency with 
the dates of onset for tinnitus.  The examiner noted the July 
2003 VA outpatient treatment record when the veteran reported 
an onset of 1993 for his tinnitus.  Based on the review of 
the claims folder and physical examination, the examiner 
opined that tinnitus was not the result of the veteran's 
military noise exposure.

In an April 2004 addendum examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
55
60
LEFT
15
20
45
60
65

Speech recognition scores using the Maryland CNC word list 
was 92 percent for the right ear and 86 percent for the left 
ear.  Although the veteran has objective evidence of 
bilateral sensorineural hearing loss, the examiner opined it 
was not likely the result of military noise exposure.  The 
examiner reasoned that although the veteran reported hearing 
loss beginning in service, the July 2003 VA clinic note 
revealed the veteran reported an onset of 1993.  The examiner 
further reasoned that there was a long gap between the 
veteran's discharge from service in 1970 and the reported 
onset of symptoms.  

Private medical records from Dr. TJF were devoid of 
complaints, treatment, or diagnoses of bilateral hearing loss 
or tinnitus.  The veteran's tympanic membranes were normal in 
March 2001 and November 2001.  In a March 2007 statement, Dr. 
TJF simply noted the veteran had tinnitus in the past which 
may have affected the veteran's hearing.  There was no 
indication that either condition was related to service or 
had their onset in the year following the veteran's 
separation from active service.

In the instant case, even assuming hearing loss and tinnitus 
began as early as 1993, there still is a 23-year evidentiary 
gap in this case between the veteran's active service and the 
earliest medical evidence of bilateral hearing loss and 
tinnitus.  Thus, the objective evidence does not establish 
hearing loss occurred within one year following discharge 
from service and thus, service connection on a presumptive 
basis is not warranted.  

In support of his appeal for hearing loss, the veteran has 
submitted a statement from Dr. CKHG dated in November 2004.  
Dr. CKHG indicated the veteran was diagnosed with bilateral 
mild to severe sensorineural hearing loss.  Dr. CKHG noted 
the veteran reported long standing hearing loss and opined 
the pattern and nature of the loss was not inconsistent with 
those associated with service related hearing losses.  Dr. 
CKHG further opined that initial damage to the cochlea 
occurred most likely during the veteran's service.  Dr. CKHG 
reasoned that he observed other cases similar to the 
veteran's where manifestation of hearing problems in the 
patient's own mind became more apparent as lifestyle changed.  
He concluded that it was not unusual for young men to ignore 
health concerns for several years following their discharge.  

The Board has thoroughly reviewed the medical evidence of 
record and the lay statements, and concludes that the 
preponderance of the evidence is against a finding that the 
veteran's hearing loss is related to his military service.  
In this regard, the Board finds that with respect to the 
evidence presented, greater weight is to be accorded to the 
findings of the March/April 2004 VA examination.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  

The Board, in looking at the findings of the March/April 2004 
VA examination, notes that the examiner took a complete 
history from the veteran and reviewed the claims file.  The 
examiner, in reaching a diagnosis, considered the veteran's 
current complaints, as well as the objective results from the 
physical examination and audiological evaluation.  The 
examiner further noted inconsistencies in the record with 
regard to the date of onset of bilateral hearing loss.  Thus, 
the VA examiner reached the conclusion that the veteran's 
hearing loss was not due to the veteran's active duty service 
as a result of a complete and thorough review of the evidence 
of record and objective findings.

In contrast, the Board finds that Dr. CKHG's November 2004 
statements are entitled to less probative weight.  In this 
regard, there is no indication that Dr. CKHG reviewed the 
veteran's service medical records or post-service VA and 
private treatment records.  Dr. CKHG's opinion appears to 
rely on general information (i.e. findings "not inconsistent 
with those associated with service related hearing loss" and 
manifestation of hearing problems "in other cases similar to 
[the veteran's]" rather than on this veteran's historical 
records.  

As noted above, VA outpatient treatment records dated in July 
2003 reveal the veteran reported an onset of hearing loss in 
1993, which is inconsistent with statements the veteran made 
to this provider that hearing loss began in service.  While 
Dr. CKHG indicated that it was not uncommon for young men to 
ignore health concerns for several years following discharge, 
there is no mention of the 23-year evidentiary gap between 
the veteran's discharge and the initial reports of when 
hearing loss began.  

The Board also notes the veteran's contentions that his 
claimed conditions are related to service, and the lay 
statements from friends and family noting normal hearing 
before service and hearing loss following service.  However, 
where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, for the reasons set forth above, the Board affords the 
most weight to the opinion of the VA examiner who performed 
the March/April 2004 VA examination and reviewed the claims 
file.  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Accordingly, 
the Board finds that the preponderance of the evidence of 
record does not support a finding of service connection for 
bilateral hearing loss. 

With regard to tinnitus, the Board notes the only medical 
opinion addressing the etiology of this disability is the VA 
examination report.  As noted above, although the veteran 
reported the onset as occurring in service, the examiner 
noted such report was inconsistent with prior treatment 
records showing an onset many years after service.  The 
examiner opined that tinnitus was not related to active 
service.  This is the only opinion addressing this question.  
While a statement from Dr. TJF noted the veteran had a 
history of past tinnitus, no evidence as to the date of onset 
or etiology of the disorder was provided.  Thus, upon 
consideration of the record, the Board finds that the 
preponderance of the evidence is against the claim and 
service connection for tinnitus is denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

______________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


